DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 and 17-19 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2019/0210818 to Dautz et al. (Dautz).  In regards to claims 1, 9, and 17, Dautz discloses a computer-implemented method and a control system (9) for actuating a reconfigurable building structure (1) between different physical configurations to accommodate for one or more physical dimensions of an item (2), the computer-implemented method comprising:
identifying at least one movable element (8) that define[s] one or more surfaces of the reconfigurable building structure, wherein individual movable elements of the at least one movable element are configured to be actuated between multiple different positions to modulate the see ¶¶ [0049], [0051] for providing at least one rack system in the consignment store, the at least one rack system having multiple levels for storing items received in the consignment store);
receiving an indication that the item is to be physically moved into the reconfigurable building structure (see ¶¶ [0048], [0053] for inputting data related to the physical dimensions of an item being stowed away as well as any mailing data associated therewith);
determining item dimension data that defines the one or more physical dimensions of the item (see ¶ [0048] for providing at least one detecting device configured to detect the height and width of the item as it is accepted at the receiving station);
based on the item dimension data, determining a particular physical configuration, of the one or more physical configurations of the reconfigurable building structure, that is suitable for accommodating physical movement of the item having the one or more physical dimensions into at least a portion of the reconfigurable building structure (see ¶¶ [0049], [0051-0052], [0055] for creating one or more storage locations in the at least one rack system to accommodate items according to their sizes by removing and replacing the trays/carrier elements on the at least one rack system in a different arrangement such that the available storage space of the consignment store is utilized as efficiently as possible); and
responsive to the indication, causing actuation of at least some of at least one movable element, from a current physical configuration into the particular physical configuration to accommodate the physical movement of the item into the at least the portion of the reconfigurable building structure (see ¶¶ [0049], [0051-0052], [0055] removing and replacing the trays/carrier elements on the at least one rack in a different arrangement such that the available storage space of the consignment store is utilized as efficiently as possible).

In regards to claims 2, 10, and 14, Dautz further suggests that the indication that the item is to be physically moved into the reconfigurable building structure corresponds to receiving order data indicating that an order has been placed for the item and that the item is to be delivered to a physical address associated with the reconfigurable building structure. See ¶¶ [0048], [0053] (controlling the storage and retrieval operations of items in a consignment store by obtaining data on the physical dimensions of items being stored in the storage racks and other consignment data associated therewith such as the mailing address and addressee of the consignment items).

In regards to claims 3 and 11, Dautz further discloses that the indication that the item is to be physically moved into the reconfigurable building structure further corresponds to the item belonging to a particular category of item that is defined in setup parameters for the reconfigurable building structure. See ¶¶ [0016], [0019] (storing consignment items on select storage rack levels according to item sizes).

In regards to claims 4 and 13, Dautz further discloses that the method further comprises:
receiving sensor data that is generated by one or more sensors (6) in association with at least one movable element that define the one or more surfaces of the reconfigurable building structure (see ¶ [0048] for obtaining the physical dimensions of a consignment item and other pieces of consignment information via at least one detecting device); and
analyzing the sensor data to identify at least one current condition of the reconfigurable building structure, wherein the particular physical configuration is determined based at least in part on the at least one current condition of the reconfigurable building structure (see ¶¶ [0048-0049], [0055] for selecting a particular physical configuration of trays on a storage rack to accommodate the addition of a new consignment item when, for example, none of the storage locations available in the current condition of the consignment store are large enough to stow the item to be stored).

In regards to claim 5, Dautz further discloses that the at least one current condition of the reconfigurable building structure corresponds to at least one of: a quantity of one or more existing items that are currently being stored within the reconfigurable building structure, or physical dimensions of the one or more existing items that are currently being stored within the reconfigurable building structure. See ¶ [0021] (identifying the physical dimensions of items being stored within storage racks).

In regards to claims 6 and 12, Dautz further discloses that at least one movable element (8) includes at least a first shelf and a second shelf that define a shelf-space (see Fig. 1 depicting a multi-level storage rack), and wherein the causing the actuation includes actuating at least one of the first shelf or the second shelf to increase a height of the shelf-space to accommodate a height of the item (see ¶ [0055] for removing and replacing trays/carrier elements on the storage rack to create more storage space for larger consignment items being stored).

In regards to claims 7 and 15, Dautz further discloses that the actuation of the at least some of at least one movable element forms one or more storage compartments. See ¶¶ [0055], [0061] (removing and replacing trays on a storage rack to create new physical configuration with more storage space for larger consignment items to be stored).

In regards to claim 8, Dautz further discloses that individual physical configurations correspond to predefined position combinations of at least one movable element. See ¶¶ [0052-0053] (utilizing available storage space of a rack system as efficiently as possible by predetermining storage positions according to the physical dimensions of items and trays).

In regards to claim 18, Dautz further discloses that the at least one movable element that [is] configured to be actuated between the multiple different positions are shelves that are supporting the See Fig. 1 (depicting a plurality of trays for supporting consignment items while being stored on the storage racks).

In regards to claim 19, Dautz further discloses that the method further comprises receiving product placement parameters associated with the one or more specific items that are being stored within the reconfigurable building structure, and wherein the determining the particular physical configuration is further based on the placement parameters. See ¶¶ [0051-0052], [0057-0058] (using an adapting device with stops to adjust the width of a tray so as to maximize the storage space on storage racks).


Allowable Subject Matter
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651